DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/22/2022 Applicant amended claims 69, 78, and 87, and added the new claims 95-106. Claims 70, 73, 74, 76, 77, 80, 89, and 92 are cancelled.  Claims 69, 71, 72, 75-79, 81-88, 93, and 95-106 are pending; claims 90, 91, 94 remain withdrawn for reasons of record. Claims 69, 71, 72, 75, 78, 79, 81-88, 93, and 95-106 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112

The rejection of claims 69-89 and 93 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims. 

New and maintained claim rejection necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73, 78, 95, and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Specifically, the respective claims depend on cancelled or inexistent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 69, 71, 72, 75, 78, 79, 83-88, 93, 95, and 97-104 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winston et al. (U.S. Pub. 2021/0130460, filed 09/22/2020).
The reference disclosed ACP359 which has 95% identity with the product having SEQ ID NO: 101 of the instant Application.
RESULT 5
BJH09542
ID   BJH09542 standard; protein; 804 AA.
AC   BJH09542;
XX
DT   24-JUN-2021  (first entry)
XX
DE   Fusion protein preparing fusion polypeptide (APC359), SEQ 417.
XX
KW   ALB protein; IL12 protein; albumin; allergy; antiallergic;
KW   antibody therapy; antiinflammatory; antimicrobial-gen.; antiparasitic;
KW   autoimmune disease; cancer; chimeric protein; cytokine; cytostatic;
KW   fusion protein; graft versus host disease; heavy chain variable region;
KW   immune disorder; immunomodulator; immunosuppressive; infectious disease;
KW   inflammatory disease; interleukin-12; p40 protein; parasitic infection;
KW   prophylactic to disease; protease; protein therapy; recombinant protein;
KW   single chain antibody; therapeutic; viral infection; virucide.
XX
OS   Homo sapiens.
OS   Unidentified.
OS   Synthetic.
OS   Chimeric.
XX
CC PN   US2021130430-A1.
XX
CC PD   06-MAY-2021.
XX
CC PF   22-SEP-2020; 2020US-00028643.
XX
PR   14-MAY-2018; 2018US-0671225P.
PR   06-NOV-2018; 2018US-0756504P.
PR   06-NOV-2018; 2018US-0756507P.
PR   06-NOV-2018; 2018US-0756515P.
PR   14-MAY-2019; 2019WO-US032320.
PR   14-NOV-2019; 2019US-0935605P.
XX
CC PA   (WERE-) WEREWOLF THERAPEUTICS INC.
XX
CC PI   Salmeron-Garcia JA,  Hicklin D,  Seidel-Dugan C,  Brodkin H;
CC PI   Winston W;
XX
DR   WPI; 2021-47037L/045.
XX
CC PT   New fusion polypeptide is useful for treating e.g. cancer, viral 
CC PT   infection associated with cancer, inflammatory disease, immunological 
CC PT   disorder, autoimmune disease, infectious disease, allergic reaction, 
CC PT   parasitic reaction, and graft-versus-host disease.
XX
CC PS   Disclosure; SEQ ID NO 417; 298pp; English.
XX
CC   The present invention relates to a novel fusion polypeptide, useful for 
CC   treating cancer or viral infection associated with cancer. The fusion 
CC   polypeptide comprises human interferon (IFN) polypeptide selected from 
CC   IFN alpha (IFNa) or IFN beta (IFNb) or its mutein; protease-cleavable 
CC   polypeptide linker; and IFN blocking moiety. The invention further claims
CC   a method for treating a human subject with or at risk of developing 
CC   cancer or viral infection with cancer by administering the fusion 
CC   polypeptide, anti-PD-L1 antibody, anti-CTLA4 antibody, or anti-PD-1 
CC   antibody, interleukin-2 (IL-2) polypeptide, and/or IL-12 polypeptide. The
CC   fusion polypeptide is useful for treating or preventing inflammatory 
CC   disease, immunological disorder, autoimmune disease, infectious disease, 
CC   allergic reaction, parasitic reaction, and graft-versus-host disease. The
CC   fusion polypeptide has reduced or minimal cytokine-receptor activating 
CC   activity, thus enabling the administration of cytokine to treat tumors 
CC   with the activity of the cytokine substantially limited to the tumor 
CC   microenvironment, thus reducing or eliminating unwanted systemic effects 
CC   and toxicity of the cytokine; minimizes degradation of the active 
CC   ingredient and adverse side effects in the subject; and treats or reduces
CC   the disease, condition or symptom by 10-100 percent. The present sequence
CC   is a fusion protein comprising anti-HSA antibody-protease cleavage site-
CC   mIFNg-protease cleavage site-mIFNg-protease cleavage site-anti-HSA 
CC   antibody-linker-anti-EpCAM antibody-His tag, which can be useful for 
CC   treating cancer. Note: SEQ ID NOs: 183-190 are described in sequence 
CC   listing, but no corresponding sequences are shown.
XX
SQ   Sequence 804 AA;

  Query Match             95.0%;  Score 2909.5;  DB 33;  Length 804;
  Best Local Similarity   86.3%;  
  Matches  553;  Conservative    1;  Mismatches   12;  Indels   75;  Gaps    3;

Qy          1 ESKYGPPCPPCPAPP-VAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 59
              ||||||||||||||  : ||||||||||||||||||||||||||||||||||||||||||
Db          1 ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60

Qy         60 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 119
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120

Qy        120 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 179
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180

Qy        180 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKGGGGSGGGGSG 239
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||    |   
Db        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKSGGPGPAGLYA 240

Qy        240 GGGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSLYMLCTGNSSHSSWD 299
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QPGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSLYMLCTGNSSHSSWD 300

Qy        300 NQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPGHCREPPPWENEATE 359
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPGHCREPPPWENEATE 360

Qy        360 RIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLICTG----------- 408
              |||||||||||||||||||||||||||||||||||||||||||||||||           
Db        361 RIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLICTGEMETSQFPGEE 420

Qy        409 ------------------------------------------------GGGGSGGGGSGG 420
                                                              ||||||||||||
Db        421 KPQASPEGRPESETSSLVTTTDFQIQTEMAATMETSIFTTEYQGGGGSGGGGSGGGGSGG 480

Qy        421 GGSGGGGSGGG---------------GSAPTSSSTKKTQLQLEHLLLDLQMILNGINNYK 465
              |||||||||||               ||||||||||||||||||||||||||||||||||
Db        481 GGSGGGGSGGGGSSGGPGPAGLYAQPGSAPTSSSTKKTQLQLEHLLLDLQMILNGINNYK 540

Qy        466 NPKLTRMLTFKFYMPKKATELKHLQCLEEELKPLEEVLNLAQSKNFHLRPRDLISNINVI 525
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NPKLTRMLTFKFYMPKKATELKHLQCLEEELKPLEEVLNLAQSKNFHLRPRDLISNINVI 600

Qy        526 VLELKGSETTFMCEYADETATIVEFLNRWITFCQSIISTLT 566
              |||||||||||||||||||||||||||||||||||||||||
Db        601 VLELKGSETTFMCEYADETATIVEFLNRWITFCQSIISTLT 641


Also disclosed is a pharmaceutical compositions that contain a conditionally active protein, nucleic acid that encodes the conditionally active protein, and vectors and host cells that contain such nucleic acids. Typically, the pharmaceutical composition contains one or more physiologically acceptable carriers and/or excipients ([0015]).
On page 12 of the remarks, Applicant argues that “…claim 69, and dependent claims thereof, are not anticipated by Winston for at least the reason that Winston fails to teach or disclose a molecule comprising an IL2-Rα domain, a peptide linker from 5 to 60 amino acids in length, and an IL2 domain, let alone the molecule recited in claim 69.”
The arguments were carefully considered but not found persuasive because the independent claim 69 contains the transitional term "comprising", which is inclusive or open-ended and does not exclude additional, unrecited elements. As it stands, the SEQ ID No: 417 of the reference comprises, in an N- to C-terminal orientation: 
an IgG4 Fc domain (amino acids 1-244- of SEQ ID NO: 417,  >98% identical to amino acids 99-326 of the instant SEQ ID No: 52):
ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKSG
(see also BLAST result2-attached)
an IL2-Rα domain (identical to SEQ ID NO:4 of the instant Application) (amino acids 245-371):
ELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSLYMLCTGNSSHSSWDNQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPGHCREPPPWENEATERIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLICTG
A peptide link (GGGGS)n (amino acids 463-497):
GGGGSGGGGSGGGGSGGGGSGGGGSGGGGSSGG
An IL2 domain (identical to SEQ ID NO:2 of the instant Application) (amino acids 510-641):
APTSSSTKKTQLQLEHLLLDLQMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLEEELKPLEEVLNLAQ
SKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNRWITFCQSIISTLT


Allowable Subject Matter
Claims 81, 82 , 105, 106 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647